Case 1:21-mc-00677-JSR Document5 Filed 08/23/21 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

XL SPECIALTY INSURANCE
COMPANY,

No. 1:21-mc-00677-JSR
Plaintiff,

Vv.

EVANSTON INSURANCE COMPANY and
ARGONAUT INSURANCE COMPANY,

Defendants.

New! New! Name Nee” Nome” Nee” Nee” Nee” ee” ee” Nee”

COMPLAINT FOR DECLARATORY JUDGMENT (REDACTED)

NOW COMES Plaintiff, XL SPECIALTY INSURANCE COMPANY (hereinafter “XL”),
by and through its attorneys, and for XL’s Complaint for Declaratory Judgment against
EVANSTON INSURANCE COMPANY (hereinafter “Evanston”) and ARGONAUT
INSURANCE COMPANY (hereinafter “Argo”), states as follows:

PARTIES

1. XLisa corporation organized and existing under the laws of the State of Delaware,
with its principal place of business located in Stamford, Connecticut. At all times relevant, XL was
authorized to do business and issue insurance policies in the State of New York.

2. Evanston is a corporation organized under the laws of Ilinois with its principal place
of business in Illinois. At all times relevant, Evanston was authorized to do business and issue
insurance policies in the State of New York.

3. Argo is a corporation organized under the laws of Illinois with its principal place of
business in Illinois. At all times relevant, Argo was authorized to do business and issue insurance
policies in the State of New York. Argo is named in this matter pursuant to Rule 19 of the Federal

Rules of Civil Procedure as the determination of XL’s and Evanston’s rights and obligations under
Case 1:21-mc-00677-JSR Document 5 Filed 08/23/21 Page 2 of 7

their respective policies (defined below) may affect Argo’s interests.
JURISDICTION AND VENUE

4. This Court has original jurisdiction over this action under the provisions of 28 U.S.C.
§ 1332 (a) because this action is between citizens of different states and the amount in controversy
exceeds the sum of $75,000, exclusive of interest and costs.

5. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to this claim occurred in this District.

NATURE OF ACTION

6. This action arises out of a controversy between the parties regarding a Broker/Dealer
- and Registered Representatives Professional Liability Policy (defined below as the “Evanston
Policy”) issued by Evanston to Aegis Capital Corporation (“Aegis”).

7. XL brings the instant action for declaratory judgment pursuant to Rule 57 of the

Federal Rules of Civil Procedure and 28 U.S.C. § 2201 to declare the rights and obligations

between the parties in connection with 2 [as
8. There exists an actual controversy between the parties that requires a declaration by
this Court of the rights and obligations under the Evanston Policy as it relates to the PF
Claim.
9. Specifically, XL seeks a judicial determination that Evanston was required to provide

Po in coverage under the Evanston Policy for the FY

Claim. Further, XL seeks a judicial determination that Evanston was required to pay P

Po under the Evanston Policy toward the settlement of the | Claim.

XL also seeks a judicial determination that having failed to pay P
Case 1:21-mc-00677-JSR Document5 Filed 08/23/21 Page 3 of 7

Po and XL having to fund the shortfall on a non-voluntary basis was caused by
Evanston’s wrongful failure to coverage for the P| Claim.
THE EVANSTON POLICY
10. Evanston issued Broker/Dealer and Registered Representatives Professional Liability
Policy No. MKLV7PLBD00027 to Aegis Capital Corporation (“Aegis”) for the policy period of
March 13, 2020 to March 13, 2021 (the “Evanston Policy”). A true and correct copy of the
Evanston Policy is attached as Exhibit A.
11. Evanston delivered the Evanston Policy to Aegis at Aegis’s principal place of business
in New York, New York.
12. The Evanston Policy provides up to One Million Dollars ($1,000,000.00) of liability
insurance per Claim to which the Policy applies.
13. Section I of the Evanston Policy, titled Insuring Agreement, states:
The Insurer shall pay, on behalf of an Insured, Damages which an
Insured becomes legally obligated to pay because of a Claim that is both
made against an Insured and reported to the Insurer in writing during the
Policy Period, or alleged by Section X — Notice of Claim, or during an
Extended Reporting Period, if applicable, for a Wrongful Act or
Interrelated Wrongful Act committed solely in the rendering of or failing
to render Professional Services by an Insured, provided that:
A. Such Wrongful Act or any Interrelated Wrongful Act occurred
on or after the Retroactive Date and before the end of the Policy
Period; and
B. As of the inception date of this Policy as stated in the Declarations,
the CEO, CFO, Risk Manager or GC has no knowledge or a
reasonable basis upon which to anticipate that the Wrongful Act or
Interrelated Wrongful Act could result in a Claim.
14. The term Claim is defined at Section IV.B. as “a written demand received by an

Insured for Damages (including pleadings received in a civil litigation or arbitration) because of

an actual or alleged Wrongful Act.”
Case 1:21-mc-00677-JSR Document 5 Filed 08/23/21 Page 4 of 7

15. Wrongful Act is defined at Section IV.R. as “a negligent act or omission, including a
Personal Injury Act, committed by an Insured in the rendering of or failing to render
Professional Services to a client.”

16. Professional Services is defined at Section IV.L.

THE EXCESS POLICIES

17. XL issued an Excess Liability Policy No. ELU-166435637 to WAM for the policy
period of March 13, 2020 to March 13, 2021 (the “XL Policy”). A true and correct copy of the XL
Policy is attached as Exhibit B.

18. Argo issued a Second Excess Liability Policy to 7 (the “Argo Policy”).

THE EE CLAIM

19. On January 20, 2021, counsel for aa sent an email to counsel for mz which

stated as follows:
|
|

A true correct copy of the January 20, 2021 email is attached hereto as Exhibit _.

 

20. The January 20, 2021 email constitutes a Claim as defined by the Evanston Policy.

21. Counsel for P| subsequently made claims PO
PE i 2 pre-arbitration Statement of Claim J
Case 1:21-mc-00677-JSR Document5 Filed 08/23/21 Page 5 of 7

f (the “Statement of Claim”). A true correct copy of Statement of Claim is attached
hereto as Exhibit

22. The Statement of Claim and the January 20, 2021 email constitute a single Claim
under the Evanston Policy and referred to hereinafter as the 7 Claim”.

23. After a mediation held on April 12, 2021, the parties to the BE Claim agreed to
a settlement of the f Claim a.

24. Despite repeated demands from XL, Evanston has wrongfully and inequitably refused
to contribute its full $1 million limit of liability toward the settlement of the P| Claim.

25. Asa result of Evanston’s wrongful refusal, XL agreed to contribute P| to the
settlement of the I Claim subject to an express reservation of rights to recoup the f
paid by XL which should have rightly and more appropriately been paid by Evanston.

26. XL’s J contribution was not voluntary but only as a result of Evanston’s
wrongful and inequitable refusal to pay Po and in a good faith effort to ensure
that || was fully protected in connection with P| Claim.

COUNT I

AS AND FOR A FIRST CAUSE OF ACTION
FOR A DECLARATORY JUDGMENT

27. XL repeats and reiterates each and every allegation set forth in Paragraphs 1

through 26 above as if fully set forth herein.

28. By refusing to pay NS to indemnify [BB for the
settlement of the [J Claim, Evanston breached the terms of the Evanston Policy.

29. XL, which also insured [, was prejudiced and damaged by Evanston's wrongful

refusal to contribute to the settlement of the az Claim pursuant to the terms of the Evanston

Policy.
Case 1:21-mc-00677-JSR Document5 Filed 08/23/21 Page 6 of 7

30. Based upon the foregoing, XL requests that this Court issue a declaratory judgment
setting forth the obligations of the parties under the Evanston Policy and the XL Policy, and stating
that pursuant to the terms of the Evanston Policy and the XL Policy, Evanston breached its duty to
indemnify a for the damages arising out of the FY Claim and that Evanston is obligated
to reimburse XL in the amount of Po settlement payment, with interest,
made by XL in connection with the settlement of the BE Claim.

COUNT Il

AS AND FOR A CAUSE OF ACTION FOR EQUITABLE CONTRIBUTION

31. XL repeats and reiterates each and every allegation set forth in Paragraphs 1
through 30 above as if fully set forth herein.

32. By paying P| towards the settlement of the Pe Claim, XL paid more
than its legal and equitable share of the settlement as required by the terms of the Evanston Policy
and the XL Policy.

33. Evanston is liable to XL under the doctrine of equitable contribution and must
reimburse XL for Pe settlement contribution paid by XL.

34. Based upon the foregoing, XL requests that this Court find that Evanston is
obligated to reimburse XL in the amount of a. with interest, in connection with the
settlement of the [J Claim.

WHEREFORE, Plaintiff, XL SPECIALTY INSURANCE COMPANY, respectfully
request that judgment be entered in its favor and against the Defendants, and prays that this Court:

a) Enter an Order finding and declaring that pursuant to the terms of the Evanston

Policy, Evanston breached its duty to indemni for the damages arising out of

the Ps Claim and that Evanston is

obligated to reimburse XL in the amount of settlement

ayment made by XL, with interest, in connection with the settlement of the
Claim;

  
  
Case 1:21-mc-00677-JSR Document 5 Filed 08/23/21 Page 7 of 7

b) In the alternative, enter an Order awarding XL the amount Po
settlement payment made by XL, with interest, as an equitable
contribution in connection with the settlement of the fe Claim ;

c) Enter an Order awarding XL all costs and expenses it incurred in this matter; and

d) Grant any such other and further relief which this Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff, XL SPECIALTY INSURANCE COMPANY, hereby demands trial by jury.

Respectfully submitted,

KENT & MCBRIDE, P.C.

 

CHRISTOPHER D. DEVANNY, ESQ. (3719)
420-Léxington Avenue, Suite 335

New York, NY 10170

Telephone: (212) 588-9460

Facsimile: (212) 588-9818
cdevanny@kentmebride.com

WILFORD LLP

DAVID A. WILFORD
Illinois ARDC #6217049
ANTHONY D’ AGOSTINO
Illinois ARDC #6299589
SABINA DANEK

Ilinois ARDC #6325013

18 E. Dundee Road
Building 6, Suite 150
Barrington, Illinois 60010
Telephone: (224) 848-4721
Facsimile: (224) 848-5865
dwilford@wilfordllp.com
adagostino@wilfordllp.com
sdanek@wilfordllp.com

ATTORNEYS FOR
XL SPECIALTY INSURANCE COMPANY
